Qualstar Corporation 3990-B Heritage Oak Court Simi Valley, CA 93063 March 12, 2013 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Mr. Brandon Hill Re: Qualstar Corporation Registration Statement on Form S-3 (File No. 333-186399) Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 of Regulation C of the General Rules and Regulations under the Securities Act of 1933, as amended, the undersigned, on behalf of Qualstar Corporation, a California corporation (the “Company”), respectfully requests that the effective date of the Registration Statement on Form S-3 referred to above be accelerated so that it will become effective at 1:00 p.m. Eastern Time on Wednesday, March 13, 2013, or as soon as practicable thereafter. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance and cooperation with this matter. Very truly yours, QUALSTAR CORPORATION /s/ Lawrence D. Firestone Lawrence D. Firestone President and Chief Executive Officer
